UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 Commission file number 33-37809-NY CASTLE HOLDING CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 77-0121957 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 18 East Sunrise Highway, Suite 311 Freeport, NY 11520 (516)-378-1000 (Address of Principal Executive Offices, Zip Code & Telephone Number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 15(d) of the Act: Common Stock, $0.0025 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yesx No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of January 22, 2014, the registrant had 37,629,510 shares of common stock issued and 37,073,010 shares of common stock outstanding, as well as 699,250 Class A Convertible preferred shares issued and outstanding. Castle Holding Corp. TABLE OF CONTENTS Quarterly Period Ended December 31, 2013 Page No. PART I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operaions 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II – Other Information Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 2 PART I ITEM 1. FINANCIAL STATEMENTS CASTLE HOLDING CORP. AND SUBSIDIARIES (A Development Stage Entity) Consolidated Statements of Financial Condition (Unaudited and Unreviewed) December 31, September 30, Assets Cash and cash equivalents $ $ Marketable securities, at market value 83 Restricted cash and securities, at market value (note 3) Other assets 2 2 Total assets $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable and accrued expenses $
